Judgments unanimously affirmed with costs for the reasons stated in decision at Supreme Court, Inglehart, J. Memorandum: We add only that we agree with Supreme Court that plaintiff’s conduct did not rise to the level of wrongful interference with a prospective contractual relationship (see, Guard-Life Corp. v Parker Hardware Mfg. Corp., 50 NY2d 183, 190-191). (Appeal from judgments of Supreme Court, Jefferson County, Inglehart, J. — breach of lease agreement.) Present — Denman, J. P., Pine, Lawton, Davis and Lowery, JJ.